Case 20-41308   Doc 171   Filed 03/19/20 Entered 03/19/20 18:40:10   Main Document
                                      Pg 1 of 5




                                                              123
Case 20-41308   Doc 171   Filed 03/19/20 Entered 03/19/20 18:40:10   Main Document
                                      Pg 2 of 5
Case 20-41308   Doc 171   Filed 03/19/20 Entered 03/19/20 18:40:10   Main Document
                                      Pg 3 of 5
Case 20-41308   Doc 171   Filed 03/19/20 Entered 03/19/20 18:40:10   Main Document
                                      Pg 4 of 5
Case 20-41308   Doc 171   Filed 03/19/20 Entered 03/19/20 18:40:10   Main Document
                                      Pg 5 of 5
